Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 August 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. sir
Nantes 4th. Augst. 1781.—
The Brig Sally Capn. Worth arrived Yesterday from Rhodisland to my address and brings the inclosed Letters for Your Excy. which I take the earliest oppertunity of forwarding. She brings advise that the French Ship Segitaire with 10 Transports had arrived with troops who join’d the Count of Rochambeau’s Army— & no other Newse of consequence. I am ever Dear & hond sir
Jona Williams J
 
Notation: J. Williams 4 Augt 81
